FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 10, 2022

                                     No. 04-21-00562-CR

                                        Yuri MEDINA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1596
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
        The reporter’s record was due on February 8, 2022. However, the court reporter has filed
a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before March 11, 2022.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court